Exhibit 10.1

DESCRIPTION OF THE

SIRONA DENTAL SYSTEMS, INC.

EXECUTIVE BONUS PLAN

 

1. Purpose. The purpose of the Executive Bonus Plan (the “Plan”) is to provide
to senior executive officers selected by the Executive Compensation Committee of
the Board of Directors of the Company (the “Committee”) cash bonus compensation
that is (1) performance based and (2) competitive at target performance with the
cash bonuses paid to similarly situated senior executives. The Plan replaces the
cash bonus compensation component of total compensation used in prior years for
the participants of the Plan, such as the Company’s EVA Plan or the cash bonuses
paid pursuant to such participant’s employment agreement.

 

2. Administration. The Plan is administered by the Committee. The Committee
determines target Plan performance metrics based upon budgetary estimates of
financial performance approved by the Board of Directors in the first quarter of
each fiscal year. The Committee determines the target bonus amount (the “Target
Bonus”) of each participant as a percentage of such participant’s base annual
salary. The Committee also determines the percentage of Target Bonus payable to
each participant at performance levels above and below target performance for
each of the metrics described below on an annual basis. The Committee may amend
the Plan from time to time, in its sole discretion

 

3. Financial Performance Metrics. The financial performance metrics used to
measure and reward performance under the Plan have two major components: a
Revenue Metric and an Earnings Metric.

 

  (a) Revenue Metric. The Revenue Metric is the Company’s fiscal year revenue,
as reported in its financials. The Revenue Metric is given a weighting of 25% in
calculating each participant’s bonus. That means, in the event that the actual
fiscal year Revenue Metric achieves target, each participant will receive 25% of
his or her Target Bonus. Each participant will receive greater or less than the
25% of Target Bonus to the extent the Revenue Metric exceeds or is less than the
revenue target. Participants may receive no more than twice their 25% (or a
total 50%) of Target Bonus due to actual fiscal year revenue.

 

  (b) Earnings Metric. The Earnings Metric is given an overall weight of 75%.
The Earnings Metric has two sub-components: an Adjusted Net Income Metric and an
Adjusted EBITDA Metric. Each Earnings Metric sub-component is given a weight of
37.5% in calculating each participant’s bonus. That means that if target
performance on each Earnings Metric sub-component is achieved, each participant
will receive 37.5% + 37.5% or 75% of his or her Target Bonus.

 

  (i)

The Adjusted Net Income Metric has been determined by the Committee to be fiscal
year net income as reported by the Company, subject to certain adjustments and
items determined by the Compensation Committee. If



--------------------------------------------------------------------------------

 

fiscal year adjusted net income achieves target, each participant will receive
37.5% of his or her Target Bonus. Each participant will receive greater or less
than the 37.5% of Target Bonus to the extent the Adjusted Net Income Metric
exceeds or is less than the adjusted net income target. Participants may receive
no more than twice their 37.5% (or a total 75%) of Target Bonus due to actual
fiscal year adjusted net income.

 

  (ii) The Adjusted EBITDA metric has been determined by the Committee to be
fiscal year net income as reported by the Company, subject to certain
adjustments and items determined by the Compensation Committee. If fiscal year
adjusted EBITDA achieves target, each participant will receive 37.5% of his or
her Target Bonus. Each participant will receive greater or less than the 37.5%
of Target Bonus to the extent the Adjusted EBITDA Metric exceeds or is less than
the adjusted EBITDA target. Participants may receive no more than twice their
37.5% (or a total 75%) of Target Bonus due to actual fiscal year adjusted
EBITDA.

 

4. Calculation of Bonus Award. The bonus awards for all participants in the Plan
is calculated with the same method.

Fiscal year cash bonus = bonus earned due to actual fiscal year Revenue Metric
performance + bonus earned due to actual fiscal year Adjusted Net Income Metric
performance + bonus earned due to actual fiscal year Adjusted EBITDA Metric
performance. There are no elements of individual performance considered in
determining any award.

The Committee has determined for FY 2008 that the Target Bonus amounts set forth
below for each participant will be used to calculate his or her actual FY 2008
bonus earned.

 

Participant

  

Target Bonus Amount

Jost Fischer

   84% of annual base salary

Simone Blank

   59% of annual base salary

Jeffrey Slovin

   59% of annual base salary

Theo Haar

   58% of annual base salary

 

5. Termination of Employment or Change in Control. There are no payments to any
person upon termination of employment (for any reason) or upon a change in
control of the Company pursuant to the Plan, however, participants may be
eligible for such payments under their employment or other agreements with the
Company.

 

2



--------------------------------------------------------------------------------

6. Payment. The Committee shall determine whether the metrics have been achieved
based upon the Company’s audited financial statements and payment shall be made
to participants within 10 days thereafter.

 

3